The grand jury of Cook county indicted Samuel Ginsberg (hereafter called defendant) for forgery. The indictment contained three counts. The first and third counts were dismissed. Defendant pleaded not guilty to the second count, was tried and found guilty, and after overruling a motion in arrest the court sentenced him to imprisonment in the penitentiary. He brings the record here for review by writ of error.
The second count of the indictment alleged defendant had in his possession a valid unpaid traveler's check for *Page 329 
the payment of money, which was in letters and figures following:
"Signature of holder, T.M. Quebedeaux.
Mellon National Bank, Pittsburg, Pa., U.S. A.
Through its correspondents
Will pay to the order of Western Union,
In the United States, Fifty Dollars ($50.00).
In other countries at bankers buying rate of exchange for checks on New York.
When countersigned with the above signature and presented within one year from date of issue.
Pittsburgh, Pa., Mar. 8, 1928.
MELLON NATIONAL BANK OF PITTSBURG, Countersign here.              B.W. Lewis, Cashier.
T.M. QUEBEDEAUX."
The indictment then alleges defendant forged and counterfeited the signature "T.M. Quebedeaux" and uttered and passed as true and genuine said false, forged and counterfeited counter-signature written on said traveler's check and order for payment of money, defendant well knowing the counter-signature to be false, with intent to defraud the Western Union Telegraph Company.
The name "T.M. Quebedeaux" appeared at the top of the check, which stated the Mellon National Bank of Pittsburg would pay the Western Union fifty dollars when the check was "countersigned with the above signature." At the bottom of the check was, "Countersign here," and immediately underneath was the forged signature of T.M. Quebedeaux.
Defendant contends that the indictment alleged the check was genuine and valid and charged he forged thereon the counter-signature of T.M. Quebedeaux, and that the alteration of the check did not change its legal effect, which was already a genuine order for the payment of money. The name of T.M. Quebedeaux appeared at the top of the check whether written by him or not, and the check was required to be countersigned by him at the bottom before the check was payable. That counter-signature was necessary *Page 330 
to make the check negotiable, and defendant, knowing the counter-signature on the check had been forged, passed it with intent to defraud. People v. Meyer, 289 Ill. 184.
The judgment is affirmed.
Judgment affirmed.